BANTZ, J. This cause was before this court on former appeal at last term, and was then reversed and remanded. 45 Pac. 1107. Upon a new trial the defendant was again convicted of murder in the first degree, and sentenced to death, and the cause is again brought here on appeal. Fifty-six errors are assigned by defendant relating to things done during the progress of the trial. We can not, however, pass upon these alleged errors, as there is no motion for a new trial in the bill of exceptions. It is a fundamental rule that such errors must be brought to the attention of the court below by a motion for a new trial, an exception must be saved to the overruling of that motion, and the motion must be made matter of record by a bill of exceptions. Padilla v. Territory, 45 Pac. (N. M.) 1120. There is no error in the record proper. For these reasons the judgment must be affirmed.- Collier, Hamilton and Langhlin, JJ., concur.